DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohtake US 2014/0179515.
Regarding claim 11-18, and 22, Ohtake teaches a process of making a doped cerium oxide particle (Examples). The process includes mixing cerium nitrate with a dopant precursor (Paragraphs [0020] and [0033]). The concentration of cerium nitrate may be 5-100 g/L in terms of cerium oxide (Paragraph [0020]). The reactants may be heated between 60 and 200 deg. C for 1 to 24 hours (Paragraph [0021]), and then cooled to room temperature (Paragraph [0024]). It is then neutralized to a pH between 7-9 (Paragraph [0023]), followed by filtering, drying, and calcining at a temperature of 250 to 500 deg. C for 1-24 hours (Paragraphs [025]-[0026]). The process ranges overlap the claimed process ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The dopant, such as a rare earth metal oxide precursor, may be added to a cerium suspension, which would contain cerium nitrate (Paragraph [0020]), and then heated together at a temperature of 100 to 150 deg. C to cause precipitation, which would require hydrolysis (See Paragraph [0036]).
Paragraph [0014] also clearly describes dopant being mixed with the cerium precursor and then heated above 100 degrees before precipitation. See a relevant section of Paragraph [0014] describing this below.

    PNG
    media_image1.png
    203
    308
    media_image1.png
    Greyscale

Regarding claims 19-21, the product may be further doped with one or more dopants such and silicon oxide (Paragraphs [0027], and [0029]).
Regarding claim 23, ammonia water may be introduced during the neutralization step (Paragraph [0023]).
Regarding claim 25, the dopant may be at least lanthanum (Paragraph [0019]). 
Regarding claim 26, the dopant may be silicon dioxide (Paragraph [0014]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake US 2014/0179515 as applied to claim 23 above, and further in view of CN 106268806.
Ohtake does not expressly state the concentration of ammonia that is used to precipitate the cerium reagent.
CN ‘806 is an analogous process of making a doped cerium oxide (Claims), wherein ammonia is also used as a precipitating reagent in the same manner that the concentration of the ammonia is 25% (Claims).
At the time of invention, it would have been obvious to perform the process of Ohtake with 25% ammonia in view of CN ‘806. The suggestion or motivation for doing so would have been provide a concentration of ammonia, which was required but not disclosed.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the Ohtake does not teach or suggest the feature of “after adding the at least one dopant, heating the Ce(NO3)4 solution with dopant to cause hydrolysis because in method 2 of Ohtake (Paragraph [0033]) the cerium is already heated for a time before the precursor is added.
In response, claim 11 does not preclude a step of pre-precipitation heating the cerium precursor prior to a combined heating that would precipitate the cerium and dopant, which requires hydrolysis. Paragraph [0014] states that the precipitation of the cerium and dopant occurs after the two are heated together (See excerpt below).
The dopant, such as a rare earth metal oxide precursor, may be added to a cerium suspension, which would contain cerium nitrate (Paragraph [0020]), and then heated together at a temperature of 100 to 150 deg. C to cause precipitation, which would require hydrolysis (See Paragraph [0036]).
Paragraph [0014] also clearly describes dopant being mixed with the cerium precursor and then heated above 100 degrees before precipitation. See a relevant section of Paragraph [0014] describing this below.

    PNG
    media_image1.png
    203
    308
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731